In The
                               Court of Appeals
                      Seventh District of Texas at Amarillo

                                    No. 07-14-00140-CR


                             JACOB WALTON, APPELLANT

                                             V.

                           THE STATE OF TEXAS, APPELLEE

                            On Appeal from the 361st District Court
                                    Brazos County, Texas
           Trial Court No. 11-04803-CRF-361, Honorable Steven Lee Smith, Presiding

                                        May 20, 2014

                               ORDER ON DISMISSAL
                    Before QUINN, C.J., and HANCOCK and PIRTLE, JJ.

         Appellant Jacob Walton was convicted of aggravated robbery. Sentence was

imposed on March 19, 2014, and a notice of appeal was filed on March 31, 2014.

Appellant filed a timely motion for new trial, which was granted on May 7, 2014. See

TEX. R. APP. P. 21.4(a), 26.2(a). Appellant has attached a copy of the order to a motion

to dismiss the appeal which was filed in this court on May 15, 2014. So too has he

attached affidavits signed by himself and counsel attesting to the above referenced

facts.
      When the trial court grants a motion for new trial, it restores the case to its

position before the former trial. TEX. R. APP. P. 21.9. Because there is no conviction to

be appealed, we have no jurisdiction to consider appellant’s appeal. Waller v. State,

931 S.W.2d 640, 643-44 (Tex. App.—Dallas 1996, no pet.).

      Accordingly, we dismiss the appeal for want of jurisdiction.



                                                   Per Curiam


Do not publish.




                                           2